IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                   On-Brief January 6, 2005

                   SHAWN RUNIONS v. BILL EMERSON, ET AL.

               A Direct Appeal from the Chancery Court for Crockett County
                  No. 8398    The Honorable George R. Ellis, Chancellor



                   No. W2004-01618-COA-R3-CV - Filed February 14, 2005


        Tenured elementary school teacher appeals her termination for alleged incompetence,
inefficiency, insubordination, neglect of duty, and compromising the integrity of the Tennessee
Comprehensive Assessment Program (TCAP) test. The Chancery Court reversed the termination,
finding that the school board’s decision to terminate teacher was arbitrary and capricious and based
on no material evidence. Concluding that the Chancery Court did not err in reversing the termination,
we affirm the judgment of the chancery court.


    Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Affirmed

W. FRANK CRAWFORD , P.J., W.S., delivered the opinion of the court, in which ALAN E. HIGHERS,
J. and DAVID R. FARMER , J., joined.

Charles W. Cagle of Nashville for Appellant, Bells City Schools

Marcella G. Fletcher of Jackson for Appellee, Shawn Runions

                                             OPINION

        In April 2003, second-grade teacher Shawn Runions was suspended with pay from her
position in the Bells, Tennessee public school system for allegedly violating the “security agreement”
she signed concerning procedures for administering the Tennessee Comprehensive Assessment
Program (TCAP) test to her second grade class. The alleged violation was the provision of
“unauthorized assistance to students in her class.” After hearings held in June 2003 by the Bells City
Board of Education, she was terminated from her position. On appeal, the Chancery Court of
Crockett County reversed Ms. Runions’ termination, and we affirm the judgment of the chancery
court.

                                  I. PROCEDURAL HISTORY
        On April 3, 2003, Appellee Shawn Runions was suspended with pay from her position as a
tenured teacher in the Bells City School System. On May 15, 2003, charges for Ms. Runions’
dismissal as a tenured teacher were presented to the Bells City Board of Education. Ms. Runions
requested a hearing on these charges before the Board of Education. The Board of Education held
hearings on June 27 and June 30, 2003, to determine whether Ms. Runions should be terminated
from her position. After the June 27 and June 30, 2003 hearings, Ms. Runions was terminated from
her position. Ms. Runions timely appealed to the Chancery Court of Crockett County. The case came
before the chancery court on February 17, 2004. On May 25, 2005, the chancery court entered an
order reversing the school board’s decision terminating Ms. Runions.

                                             II. FACTS

        Shawn Runions graduated from Union University in Jackson, Tennessee with a 3.87 grade-
point average. After graduation, she obtained a Tennessee teaching license and taught for five years
at Friendship Elementary in the Crockett County School System. After giving birth to her daughter,
Ms. Runions stayed at home for some time. She resumed her teaching career in 1997 when she
accepted a position with the Bells Elementary School, where she taught until the time of her
dismissal.

        There is no suggestion in the record that Ms. Runions’ performance as a teacher at Bells City
School was unacceptable in any way. Her performance evaluations, which were admitted into
evidence, were uniformly positive. Her principal acknowledged at the termination hearing that her
evaluation scores were “good.” The narrative evaluations of Ms. Runions’ teaching were also
laudatory: “Shawn demonstrated an understanding of concepts and structures of the disciplines
taught and provided student access to this information through classroom experiences which made
the subject matter understandable and meaningful” (from an evaluation dated May 13, 1999); “Good
classroom management skills” (from an evaluation dated May 20, 2000); “Shawn used her
understanding of both the students and the subject matter of her math curriculum to create a learning
environment that encouraged active engagement in learning, positive intellectual interactions and
student ownership of learning” (from an evaluation dated March 22, 2000).

         At the time of the events leading to her dismissal, the principal of Bells Elementary School
was Charles Millard Williams, III, who is also Ms. Runions’ uncle. The record contains evidence
that Principal Williams was a regular member of a coffee klatch that included Ms. Runions’ father
and that Principal Williams took considerable interest in certain family matters involving Ms.
Runions, her husband, and her father. Although the board members and witnesses at the termination
hearing carefully avoided discussing the nature of these family matters, the transcript shows that
these matters were alluded to several times during the hearing. Ms. Runions testified that Principal
Williams’s frequent, browbeating attempts to discuss these matters on school time was a distraction
from her teaching duties, and she ultimately had to ask Principal Williams not to bring up her
personal life at work: “[F]inally, I told him ... if it’s something about my teaching, that’s fine, but
... I don’t want to discuss my personal life with you up here at 8:00 in the morning and it affect[s]
my teaching.”


                                                 -2-
        The administration of the TCAP test that gave rise to Ms. Runions’ suspension and
subsequent dismissal was held on Thursday, April 3, 2003. She testified that she was absent from
work on the Tuesday and Wednesday just prior to the test due to an ear infection and a burst
eardrum. Prior to the administration of the test, teachers were required to sign a typewritten Test
Security Policy dealing with the handling of test materials, affirming that they would follow “each
and every rule stated.” However, Ms. Runions, due to her absence on the two days prior to the test
administration, did not have the opportunity to sign this agreement prior to the test. The form was
to be signed and dated by both the Testing Coordinator and the teacher. It was uncontested that, at
the behest of school officials, she signed the test security policy only after the incidents that led to
her dismissal.

        In light of Ms. Runions’ illness, the school assigned Charlotte White, a licensed teacher1, to
be a proctor in her classroom, so that the TCAP test could proceed if Ms. Runions were forced to
be absent on the day of the test due to her ear infection and burst eardrum.2 However, Ms. Runions
did go to school on the day of the test; she arrived at school at 7:45 a.m. and led her students from
the gym to her classroom. Once in the classroom, Ms. Runions served donuts and orange juice to the
students and Ms. White.3 Ms. Runions then began to administer the test.

        Because the basis for Ms. Runions’ dismissal is several breaches of test security that
allegedly occurred during the administration of the test, we will review the testimony concerning
these alleged breaches in detail. Most of the alleged breaches were witnessed solely by her proctor,
Charlotte White, who summed up Ms. Runions’ objectionable behavior by saying, “Ms. Shawn was
giving clues and coaching.”

         The first breach of test security alleged by Ms. White had to do with the measurement of a
picture of an alligator in the test booklet for the Reading Sub-Test Part I. A small, paper ruler—one
side marked with inches and the other side marked with centimeters—was provided to the children
with their test booklets, and they were expected to measure the alligator using the ruler. Ms. White
testified that Ms. Runions directed the students, “Turn the ruler to the yellow side and measure from
the tip of his nose to the tip of his tail.” Ms. Runions denied that she had directed the second-graders
which side to use, but testified that she had said only, “Make sure that you use the right side of the
ruler ... Make sure that you use the proper—read your question correctly and make sure you
answer—if it talks about centimeters, use the centimeter side. If it talks about inches, use the inch
side.”


         1
                  Although she had held a Tennessee teacher’s license for 21 years by the time of Ms. Runions’
termination hearing, Ms. W hite did not actually hold a full-time teaching position at the school, but held the position of
“Federal Projects Director.” She also taught Microsoft Excel.

         2
                    According to testimony at the termination hearing, the T CAP test can only be administered by a
licensed teacher.

         3
                   Ms. Runions testified that she bought and served these refreshments because Ms. W hite had made it
clear that breakfast was a perquisite she had come to expect when proctoring tests for other teachers.

                                                           -3-
        Another security breach alleged by Ms. White was that Ms. Runions told a student, “You had
that one right the first time.” Ms. Runions denied this allegation as well, stating that she only made
a general statement to the whole class, to the effect that “‘When I was a student I can remember one
of my teachers telling me that your first choice is your best choice.’.... I did not actually do it
individually. I talked to the whole class .... I’ve done it every year.”

        Yet another security breach alleged by Ms. White was that Ms. Runions attempted to make
a question comprehensible to her students by comparing the people described in a test question to
“the Stupids,” a family featured in a series of popular children’s books, who do ordinary things in
preposterous ways. Ms. Runions testified that she thought the comparison to the Stupids would help
the second grade students understand the question better, saying, “I did not tell any answers to the
question. I just made the statement.”

         After witnessing these alleged breaches of the test security policy, Ms. White abruptly left
the classroom and sought out Lydia Crossnoe, a vice principal who served as the testing coordinator
for the school. According to Ms. Crossnoe’s testimony, Ms. White approached her and said, “I will
not go back in there. You cannot make me go back in there. I have plenty of sick days. I’ll take my
days. I will go home. She’s not giving that test right. I can’t stay another minute. I won’t stay another
minute.”4 Ms. Crossnoe, faced with Ms. White’s refusal to return to the classroom, tried to console
Ms. White and then went to Ms. Runions’ classroom herself. Once there, Ms. Crossnoe was asked
by a bewildered Ms. Runions to find Charlotte White. Ms. Crossnoe explained that Charlotte White
was “sick” and would not be returning, and that Ms. Crossnoe would proctor the test in the absence
of Ms. White. Ms. Crossnoe noticed only one possible irregularity in Ms. Runions’ administration
of the test; while reading one of the questions Ms. Runions allegedly said “Mark the one that shows
the states,” which, Ms. Crossnoe testified, “just didn’t sound exactly right.” Later, she checked the
test booklet and found that the question only said, “Mark the one that shows the continent.”

       After the students had finished taking the test, Ms. Crossnoe found Ms. White and said, “We
have got to talk to Mr. Williams. We’ve got to tell him what happened.” They related their
observations to Mr. Williams, and Mr. Williams in turn related their story to Bill Emerson, the
Superintendent of the Bells City School. Mr. Emerson then filled out a Breach of Security Report.
Mr. Williams then made a handwritten addition to the Test Security Policy stating, “Only Read


         4
                    It was conceded by school officials that Ms. W hite’s abandonment of her post as a proctor was, in
itself, a violation of TCAP testing protocol, and yet, unlike M s. Runions, she was not terminated. At the termination
hearing, Marcella Fletcher, Ms. Runions’ attorney, took care to bring this apparent disparity of treatment to light.
Accounts of why Ms. W hite left the classroom are not altogether in accord. W hen testifying against Ms. Runions at the
termination hearing, Ms. W hite claimed that she left Ms. Runions’ classroom and was unable to return because she was
“sick.” Asked why she had been sick, Ms. W hite testified, “Because I didn’t know what to do[,] because I was
uncomfortable.” However, Ms. Crossnoe’s account of M s. W hite’s conduct suggests that Ms. W hite’s demeanor would
be more accurately described as a mixture of defiance, physical illness, and psychic distress. Ms. Crossnoe testified that
Ms. W hite had been so upset by what she had seen Ms. Runions do that it was necessary for M s. Crossnoe “to console
her and calm her down and tell her it would be all right.... She wasn’t going back in there whatever I said.”



                                                           -4-
Instructions in Book – Do not add or give clues. Do not tell students if answer is right or wrong.”
He then asked every teacher except for Ms. Runions to sign this amended security policy. Mr.
Emerson and Mr. Williams met with Ms. Runions and informed her that she would be suspended
with pay until the end of the testing session. On April 10, Mr. Williams met with Ms. Runions again
and informed her that she would be suspended for the remainder of the school year with pay.
According to Ms. Runions’ testimony, Mr. Williams urged her to resign for medical reasons,
promising that if she were to do so, “we won’t turn this into the State ... then I’ll give you a good
recommendation and we’ll also pay you.”

       Ms. Runions refused to resign. Bill Emerson presented charges for her dismissal to the Bells
City Board of Education on May 15, 2003. Ms. Runions requested a hearing on the charges before
the Board of Education. A hearing was held on June 27 and June 30, 2003. At the conclusion of the
hearing, the successful motion to dismiss Ms. Runions was made by the Chairman of the School
Board, Gary Emison. The transcript of the hearing shows that in making this motion, Chairman
Emison explained the necessity for terminating Ms. Runions’ employment as follows:

       I think, myself, personally speaking, that because of the evidence presented and
       seeing that there probably is and possibly even may be in the future a lot of hard
       feelings between Ms. Runions and our school administrators, that I feel that Ms.
       Runions’ tenure as a teacher at Bells Elementary has come to an end.

The Board of Education dismissed Ms. Runions on July 2, 2003.

                                            III. ISSUES

       Ms. Runions presents the following issues for review:

       I.      Whether Ms. Runions violated Tennessee Code Annotated Section 49-1-607 by
               assisting students during the administration of the Tennessee Comprehensive
               Assessment Program.

       II.     Whether the weight of the evidence preponderates against the Chancery Court’s
               determination that the Appellant arbitrarily and capriciously dismissed Ms. Runions
               pursuant to the Tennessee Tenured Teacher Act, Tenn. Code Ann. § 49-5-501.

                                 IV. STANDARD OF REVIEW

       T.C.A. § 49-5-513 (2002) provides in pertinent part:

               49-5-513. Judicial review.

               (a) A teacher under "permanent tenure" or "limited tenure" status
               who is dismissed or suspended by action of the board may petition for


                                                -5-
              a writ of certiorari from the chancery court of the county where the
              teacher is employed.

                              *               *               *

               (g) The cause shall stand for trial and shall be heard and determined
              at the earliest practical date, as one having precedence over other
              litigation, except suits involving state, county or municipal revenue.
              The review of the court shall be limited to the written record of the
              hearing before the board and any evidence or exhibits submitted at
              such hearing. Additional evidence or testimony shall not be admitted
              except as to establish arbitrary or capricious action or violation of
              statutory or constitutional rights by the board.

              (h) The chancellor shall reduce the chancellor's findings of fact and
              conclusions of law to writing and make them parts of the record.

              (i) Any party dissatisfied with the decree of the court may appeal as
              provided by the Tennessee Rules of Appellate Procedure, where the
              cause shall be heard on the transcript of the record from the chancery
              court.

       This Court, in Winkler v. Tipton County Bd. of Educ., 63 S.W.3d 376, 381 (Tenn.Ct.App.
2001), noted the appropriate standard of review for cases brought under the Teacher Tenure Act:

       Judicial review of a teacher dismissal case pursuant to T.C.A. § 49-5-513 requires the
       chancery court to review the transcript of the hearing before the board in order to
       determine whether there was any material evidence to support the board's decision.
       If there is, it is the responsibility of the trial court to affirm. On the question of
       whether the Board acted arbitrarily, capriciously or illegally, the trial court may hear
       new evidence and must make independent findings in this regard. Our scope of
       review on appeal from chancery court is no greater than that court's review of the
       Board decision. See Goodwin v. Metropolitan Board of Health, 656 S.W.2d 383,
       387 (Tenn.Ct.App.1983).

Id. (quoting Wallace v. Mitchell, No. W1999-01487-COA-R3-CV, 2000 Tenn.App. LEXIS 558,
at *6-7 (Tenn.Ct.App.Aug.16, 2000) (emphasis added).

                                          V. ANALYSIS

A.     Whether Ms. Runions violated Tennessee Code Annotated Section 49-1-607 by assisting
       students during the administration of the Tennessee Comprehensive Assessment
       Program.


                                                  -6-
        In dismissing Ms. Runions, Appellant relied in part upon Tennessee Code Annotated § 49-1-
607, the statute governing compliance with TCAP security guidelines. The statute reads in its
entirety as follows:

       49-1-607. Noncompliance with security guidelines for TCAP or successor test.---
       Any person found to have not followed security guidelines for administration of the
       TCAP test, or a successor test, including making or distributing unauthorized copies
       of the test, altering a grade or answer sheet, providing copies of answers or test
       questions, or otherwise compromising the integrity of the testing process shall be
       placed on immediate suspension, and such actions will be grounds for dismissal,
       including dismissal of tenured employees. Such actions shall be grounds for
       revocation of state license.

With respect to the language of T.C.A. 49-1-607, Ms. Runions was not accused of “making or
distributing unauthorized copies of the test,” “altering a grade or answer sheet” or “providing copies
of answers or test questions.” It was asserted that because she failed to follow the security guidelines
for administration of the TCAP test, Ms. Runions “compromised the integrity of the testing process.”
In order to determine whether the Chancery Court erred in concluding that there was no material
evidence to support the charges against Ms. Runions, we must review the school’s Test Security
Policy.

        The Test Security Policy was a typewritten document that, as noted in Section II of this
Opinion supra, teachers were required to sign prior to administering the TCAP (but that, as we also
noted supra, Ms. Runions did not have the opportunity to sign prior to the test, due to her absence
on the two days prior to the test with an ear infection and burst eardrum). The Test Security Policy
was entered into evidence at her termination hearing. The Test Security Policy reads, in its entirety,
as follows:

                                      Bells Elementary School
                                        Test Security Policy

       Testing Coordinator verifies the quantities of all test materials received at both the
       system and school level, which is one and the same. All test materials are also
       verified again before they are returned for processing.

       The testing coordinator completes the student-identifying information on all
       consumable booklets and answer sheets in a secure setting. To ensure test
       confidentiality and proper processing, be sure that the student’s name is listed
       correctly both on the demographics and on the back of the test booklet on grades K-3.




                                                  -7-
       Each classroom is supplied with a neutral party adult to proctor during the test
       administration. Each proctor is trained to follow standard testing procedures and time
       limits.

       Test Directions for Teachers remain in a secure setting in the building at all times.
       The K-3 Test Directions for Teachers contain secure item information; therefore,
       these directions are not handed out to educators until the day of the test.

       When test booklets are not in use, they are stored in a locked room that is
       inaccessible to unauthorized persons. During the test, if restroom breaks occur during
       the testing session--collect all test materials, place in a central area, and LOCK your
       classroom door while everyone is out of the room.

       Test booklets and materials are not to be handled by anyone who has not been
       authorized by the testing coordinator or building principal.

       Verify the quantities of all materials before and after each daily test session. This is
       done in the office when YOU, the teacher, picks up and returns all materials.

       DO NOT photocopy or duplicate any portion of the test booklets. (This includes
       rearranging or paraphrasing items.)

       Make certain that the classroom in which the test is administered is free of reference
       materials, such as maps, instructional posters, or bulletin board materials that contain
       information likely to aid students on the test.

       Document any test security breaches on the Breach of Testing Security Report form.

       I verify that I will abide by all of the above rules and regulations pertaining to the
       security of the Achievement Test.

We note that this Test Security Policy deals almost exclusively with the proper procedures for
physically securing, handling, and accounting for all TCAP test materials. Only one sentence of this
agreement can be interpreted as having anything to do with a teacher’s verbal instructions to her
class; that is the sentence stating, “DO NOT photocopy or duplicate any portion of the test booklets.
(This includes rearranging or paraphrasing items.)” However, there is no allegation that Ms. Runions
rearranged or paraphrased any items on the test. We must conclude that two of the accusations—Ms.
White’s claims concerning Ms. Runions’ instructions about the use of the ruler and concerning Ms.
Runions’ reference to The Stupids—did not constitute a violation of the Test Security Policy, for the
reason that no provision in the policy proscribes such statements, and they do not on their face seem
to be anything other than helpful, appropriate suggestions to Ms. Runions’ second-grade students.
(Furthermore, as we explain infra, we do not believe Ms. White to be a credible witness.) The third
allegation by Ms. White, concerning Ms. Runions’ alleged statement to a student that “You had that


                                                 -8-
one right the first time,” would, if true, arguably show that Ms. Runions compromised the integrity
of the test (although, strictly speaking, such an action is not explicitly proscribed by any provision
of the Test Security Policy). However, we conclude there is no merit to this third allegation because
we find that Ms. White is not a credible witness. Having considered Ms. White’s implausible
explanations for her own breach of TCAP testing procedure, along with Ms. Crossnoe’s testimony
about Ms. White’s frenetic and excitable behavior at the time these violations were alleged to have
occurred, we conclude that Ms. White was not an objective, reliable witness, and that her testimony
must be discredited.5 To base the termination of highly praised, tenured schoolteacher on the
implausible accusations of a discredited witness such as Ms. White would, upon our review of the
record, constitute manifest error. Therefore, we conclude, as did the chancery court, that there is no
material evidence to support the allegation that Ms. Runions violated the security policy.6

B.       Whether the weight of the evidence preponderates against the Chancery Court’s
         determination that the Appellant arbitrarily and capriciously dismissed Ms. Runions
         pursuant to the Tennessee Tenured Teacher Act, Tenn. Code Ann. § 49-5-501.

      Under the Tennessee Teachers’ Tenure Act, § 49-5-501 et seq., there are five permissible
grounds for dismissal of a tenured teacher. The statute states, in relevant part:

         (1) No teacher shall be dismissed or suspended except as provided in this part.
         (2) The causes for which a teacher may be dismissed are as follows: incompetence,
         inefficiency, neglect of duty, unprofessional conduct and insubordination as defined
         in § 49-5-501.

T.C.A. § 49-5-511(a). In dismissing Ms. Runions, the Bells City Board of Education cited four of
the five permissible causes for dismissal enumerated in the Tennesee Teachers’ Tenure Act:
incompetence, inefficiency, insubordination, and neglect of duty. Upon Ms. Runions’ appeal, the
chancery court based its conclusion that the dismissal was arbitrary and capricious on its review of
the transcript of the school board hearing and heard no additional evidence. In order to determine
whether the school board acted arbitrarily and capriciously when it dismissed Ms. Runions, we will
review each of the four causes of dismissal separately.


         5
                  School officials apparently believed Ms. W hite’s claim that she was so disturbed by Ms. Runions’
alleged breaches of testing procedures that she was incapacitated by what she had witnessed, and perhaps it is for this
reason that she was not terminated or otherwise punished for her own breach of the testing procedures. Interestingly, Ms.
W hite’s incapacitating condition seems to have been short-lived; evidence brought forth at the termination hearing
showed that M s. W hite remained at school for the rest of the day. At the very least, it reflects an unusually ardent
commitment to the proper observance of test protocol that merely witnessing the infractions she alleged against Ms.
Runions could have rendered Ms. W hite so violently ill.

         6
                  Since we agree with the chancery court’s determination that there is no material evidence that Ms.
Runions breached the Test Security Policy, we do not reach the question of whether it was appropriate to terminate M s.
Runions for violating a Test Security Policy that, through no fault of her own, she had not had the opportunity to read
and sign before she administered the TCAP. W e do note, however, that the school board’s action to terminate M s.
Runions under such circumstances appears to render superfluous the practice of requiring teachers to sign the policy.

                                                          -9-
       1.      Incompetence.

       The Tennessee Tenured Teacher Act defines incompetence as follows:
       “Incompetence” means being incapable, lacking adequate power, capacity or ability
       to carry out the duties and responsibilities of the position. This may apply to physical,
       mental, educational, or emotional or other personal conditions. It may include lack
       of training or experience; evidence unfitness for service; physical, mental, or
       emotional condition making teacher unfit to instruct or associate with children; or
       inability to command respect from subordinates or to secure cooperation of those
       with whom the teacher must work ....”

It is clear, from the facts brought forth at the termination hearing, and reviewed in Section II supra,
that Ms. Runions was capable of performing the duties and responsibilities of her position. Her
performance evaluations were outstanding, and even the testimony of the school officials who were
seeking her termination indicated that she was a successful and effective teacher. No evidence
adduced in the termination hearing indicated that Ms. Runions was unable to perform the duties and
responsibilities of her position. Therefore, the claim that Ms. Runions was incompetent is without
merit.

       2.      Inefficiency.

       The Tennessee Tenured Teacher Act defines inefficiency as follows:

       “Inefficiency” means being below the standards of efficiency maintained by others
       currently employed by the board for similar work, or habitually tardy, inaccurate, or
       wanting in effective performance of duties.

The evidence brought forth at Ms. Runions’ termination hearing did not indicate that she fell below
the standards of efficiency maintained by others currently employed by the school district who were
doing similar work. Nor did the evidence indicate that Ms. Runions was “habitually tardy,
inaccurate, or wanting in effective performance” of her duties. By all accounts, she was a highly
praised, effective, and valued teacher. For this reason, we conclude that the charge of inefficiency
is without merit.

       3.      Insubordination.

       The Tennessee Teachers’ Tenure Act defines insubordination, in relevant part, as follows:

       (A) Refusal or continued failure to obey the school laws of Tennessee, or to comply
       with the rules and regulations of the board, or to carry out specific assignments made
       by the board, the director of schools or the principal, each acting within its own



                                                 -10-
       jurisdiction, when such rules, regulations and assignments are reasonable and not
       discriminatory;

       (B) Failure to participate in an in-service training program as set up by the local
       board of education and approved by the state board of education ....

If there were any merit to the allegations that Ms. Runions violated T.C.A. § 49-1-607, such a
violation might constitute insubordination as defined here. However, as we concluded in in our
analysis in section V, part A of this opinion, supra, there was no merit to the charge that Ms.
Runions violated T.C.A. § 49-1-607. Therefore, such violation cannot form a basis for charging Ms.
Runions with insubordination. Nor was any other evidence adduced at the termination hearing that
supported a charge of insubordination. Therefore, the charge of insubordination is without merit.

       4.      Neglect of duty.

       The Tennessee Teachers’ Tenure Act defines “neglect of duty” in relevant part, as follows:

       “Neglect of duty” means gross or repeated failure to perform duties and
       responsibilities which reasonably can be expected of one in such capacity, or
       continued unexcused or unnecessary absence from duty.

Aside from the meritless allegations that she had violated T.C.A. § 49-1-607, no evidence was
brought forth at Ms. Runions’ termination hearing that she had engaged in gross or repeated failure
to perform the responsibilities of her position. In fact, aside from the allegations concerning her
administration of the TCAP test, all evidence indicated that she had performed her duties and
responsibilities admirably. For this reason, we conclude that there is no basis for charging Ms.
Runions with neglect of duty.

        Having reviewed the four bases for terminating Ms. Runions under the Tennessee Teachers’
Tenure Act, we conclude that they are without merit. We further note that the comments made by
Gary Emison, chair of the school board, when delivering the decision of the board, are revealing as
to the arbitrary and capricious nature of the board’s decision. Mr. Emison stated as follows:

       I think, myself, personally speaking, that because of the evidence presented and
       seeing that there probably is and possibly even may be in the future a lot of hard
       feelings between Ms. Runions and our school administrators, that I feel that Ms.
       Runions’ tenure as a teacher at Bells Elementary has come to an end.

The Tennessee Teachers’ Tenure Act guarantees establishes a right to a school board hearing of the
dismissal or termination of a teacher under permanent or limited tenure, and further guarantees
subsequent judicial review by the chancery court of any school board decision dismissing a teacher.
It is perhaps inevitable that, after a court challenge to a decision dismissing a teacher, there would
be “hard feelings” between the teacher and the administrators who sought to dismiss him or her. For


                                                -11-
the school board to base its decision to terminate Ms. Runions, even partly, on the possibility of hard
feelings between herself and her school administrators, is emblematic of the arbitrary and capricious
nature of the proceeding to terminate Ms. Runions. If such reasoning were accepted as a legitimate
rationale for terminating a teacher, it would eviscerate the guarantee of due process by giving school
boards carte blanche to terminate teachers at will, even in the absence of any substantial basis for
such termination.
        For all the foregoing reasons, we conclude, as did the chancery court, that the Bells School
Board’s decision to terminate Ms. Runions under T.C.A. § 49-5-501 et seq. was arbitrary, capricious,
and without legal basis.

                                        VI. CONCLUSION

        Accordingly, we affirm the judgment of the chancery court. Costs of this appeal are assessed
to the Appellants, Bill Emerson, Director of Schools for Bells City Schools, and the Board of
Education, Gary Emison, Charlotte Gaines, Mike Simmons, Eddie Spegal, and Dennis Wear, and
their sureties.



                                               __________________________________________
                                               W. FRANK CRAWFORD, PRESIDING JUDGE, W.S.




                                                 -12-